Citation Nr: 0827817	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-43 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic renal failure, status post renal transplant.

3.  Entitlement to service connection for dyspnea, to include 
as due to exposure to mustard gas, Lewisite, and asbestos.

4.  Entitlement to service connection for a respiratory 
disability, to include spots on the chest, due to herbicide 
exposure.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for 
chronic renal failure; reopened a claim for entitlement to 
service connection for PTSD and then denied the reopened 
claim; and denied entitlement to service connection for a 
respiratory disability to include spots on the chest and 
dyspnea, a heart condition, and generalized anxiety 
disorder.  

The reopened issue of entitlement to service connection for 
PTSD and the issue of entitlement to service connection for 
generalized anxietydisorder are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied in an unappealed February 2001 rating 
decision.

2.  The evidence received since the February 2001 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's claim for entitlement to service connection 
for chronic renal failure, status post renal transplant, was 
denied in an unappealed February 2001 rating decision.

4.  The evidence received since the February 2001 decision is 
cumulative or redundant of evidence previously of record, 
does not relate to a necessary element of service connection 
that was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.

5.  The veteran does not have a respiratory disability, to 
include spots on the chest and dyspnea.

6.  The veteran does not have a heart condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has not been received to reopen 
a claim seeking service connection for chronic renal failure, 
status post renal transplant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

3.  Dyspnea was neither incurred in nor aggravated by active 
service, and is not the result of exposure to mustard gas, 
Lewisite, or asbestos.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  A respiratory disability, to include spots on the chest, 
is not etiologically related to active duty service and is 
not the result of exposure to herbicides.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303 (2007).
 
5.  A heart condition is not etiologically related to active 
duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal with respect to the veteran's claim to reopen 
the claim for PTSD, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

In a letter issued in August 2003, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
In his August 2003 VCAA letter, the veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reason for 
his prior denial of service connection in the RO's January 
2004 rating decision and the November 2004 statement of the 
case.  The VA has therefore substantially fulfilled its 
specific duties to notify with regard the veteran's claim to 
reopen.  

The veteran has substantiated his status as a veteran and was 
notified of the first three elements of the Dingess notice by 
the August 2003 letter.  While he has not received specific 
information regarding the disability rating and effective 
date elements of his claims, as the claims are being denied 
no additional disability rating or effective date will be 
assigned.  Therefore, the veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations or medical 
opinions in response to his claims but no such examinations 
or opinions are required.  The evidence of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such examinations would result in evidence 
to substantiate the claims.  

With respect to the veteran's claims for entitlement to 
service connection for respiratory disabilities and a heart 
condition, diagnostic testing and evaluations have revealed 
no heart or respiratory disease.  Therefore, VA examinations 
are not required under the VCAA's duty to assist.  Regarding 
the veteran's claim for generalized anxiety disorder, the 
record contains no competent evidence of a link between the 
veteran's military service and his generalized anxiety 
disorder that was diagnosed more than twenty years after his 
separation from active duty, and the veteran reported the 
onset of symptoms years after service.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2007).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Claims to Reopen

General Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  



PTSD

The veteran was denied entitlement to service connection for 
PTSD in a February 2001 rating decision.  A notice of 
disagreement was not received within one year of the notice 
of that decision.  The RO determined that the evidence did 
not show that the veteran had been diagnosed with PTSD.  The 
evidence of record at the time of that decision showed that 
the veteran had undergone psychiatric treatment beginning in 
August 1993 and had been diagnosed with a panic disorder and 
anxiety.  Upon VA examination in September 1994, the veteran 
was diagnosed with generalized anxiety disorder, panic 
disorder without agoraphobia, and dysthymia.  The 
subsequently received evidence includes records of 
psychiatric treatment with both VA and private medical 
providers establishing diagnoses of PTSD.  This evidence of 
PTSD is clearly new and material and reopening of the claim 
is in order. 

Chronic Renal Failure

The veteran contends that he was hospitalized for a kidney 
condition during active duty service.  Service connection for 
chronic renal failure, status post renal transplant, was 
denied in an unappealed February 2001 rating decision based 
on the absence of any medical evidence showing that the 
veteran's condition was incurred or aggravated by active duty 
service.  The RO noted that while the veteran argued that his 
renal condition was the result of herbicide exposure, renal 
failure was not a disease subject to presumptive service 
connection based on herbicide exposure and there was no 
evidence of a direct causal relationship between the 
veteran's renal failure and exposure to herbicides.  The 
evidence of record at that time included the veteran's 
service treatment records, which were negative for evidence 
of a kidney condition during service, but showed that the 
veteran was hospitalized in March 1971 for his use of heroin.  
The record also contained records of private treatment and an 
August 1994 VA examination report that showed diagnoses of 
chronic renal failure secondary to focal sclerosis and 
glomerulonephritis beginning in October 1992.  

The veteran's claim to reopen was received in August 2003.  
The evidence added to the record includes private treatment 
records establishing that the veteran underwent a renal 
transplant in June 2000.  At that time, he was noted to have 
end-stage renal disease of uncertain etiology with renal 
insufficiency since 1994.  Similarly, the veteran's private 
physician noted in May 1997 that the veteran's kidney 
disorder had begun in 1991, but that he had started dialysis 
in approximately 1995.  The record also contains an April 
2004 statement from the veteran where he noted that he did 
not have a kidney disorder prior to his entry into active 
duty service.  

The evidence added to the record since the February 2001 
denial of the claim does not relate to the basis for the 
prior denial, which was that the evidence did not link the 
current disability to service.  Hence, the subsequently 
received evidence does not raise a reasonable possibility of 
substantiating the claim.  The veteran's physician noted in 
June 2000 that his chronic renal failure was of unknown 
etiology, and the record contains no other competent evidence 
of a nexus between the veteran's active duty service and his 
current disability.  As the submitted evidence does not 
relate to a necessary element of service connection that was 
previously lacking, i.e. a causal relationship between the 
veteran's disability and his military service, new and 
material evidence has not been submitted and reopening of the 
claim is denied.

Respiratory Disabilities

Service treatment records are negative for complaints or 
treatment pertaining to the veteran's respiratory system.  A 
June 1969 chest X-ray showed small calcified granulomas in 
the hilum of the lower lung fields, but no active functional 
disease was found.  The examination for separation from 
service in May 1971 shows that the veteran's lungs and chest 
were normal.  

The post-service medical evidence does not show that the 
veteran has been found to have a chronic disability 
pertaining to the respiratory system including dyspnea.  The 
veteran made complaints of shortness of breath in August 1993 
during hospitalization for chest pain and other symptoms of 
anxiety, but no diagnosis pertaining to the respiratory 
system was made.  The veteran's complaints were attributed to 
his anxiety disorder and to his withdrawal from an Ativan 
dependency.  A chest X-ray was normal.  Similarly, chest X-
rays conducted in June 2000 and December 2001 were negative 
for pulmonary abnormalities.  The veteran also had 
consistently normal respiratory examinations with his private 
physician between June 1999 and January 2003.  In fact, the 
only respiratory finding was in October 2004 when the veteran 
was diagnosed with an upper respiratory infection, or cold, 
at the Birmingham VA Medical Center (VAMC).  There is no 
indication that this was found to be a chronic condition.  

In sum, there is no competent evidence since service 
establishing that the veteran has a chronic respiratory 
disability including one manifested by dyspnea.  Regarding 
the finding of granulomas in the lungs during service, 
service connection requires the presence of a current 
disability, meaning a disability must be shown by competent 
medical evidence to exist at the time of the award of service 
connection. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As 
discussed below, there are no current findings of a 
respiratory condition, and absent such evidence the necessary 
element for service connection of a current disability is not 
shown.

The evidence is against a finding of any current respiratory 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claims.


Heart Condition

Service treatment records are negative for findings 
pertaining to a cardiac disease.  A June 1969 chest X-ray 
showed that the veteran's heart was normal, and a March 1971 
chest X-ray performed during the veteran's hospitalization 
was also normal.  During his May 1971 separation examination, 
his heart and vascular system were normal upon clinical 
examination.

In August 1993, the veteran was treated at a private 
emergency room with complaints of chest pain.  A blood 
pressure reading of 166/101 was noted on admission.  His EKG 
showed no acute changes, but a possible partial arterial 
enlargement was noted based on the EKG results.  Following 
cardiogram and enzyme testing that showed no evidence of 
cardiac ischemia or myocardial muscle damage, the veteran's 
chest pain was attributed to his anxiety disorder and his 
recent withdrawal from Ativan.  The diagnoses included 
hypertension.

Hypertension has continued to be noted in records dates since 
August 1993.

In January 1994, the veteran's private physician determined 
that the veteran's occasional chest discomfort was non-
cardiac and was related to anxiety.

The veteran was hospitalized again in July 1998 to undergo a 
cadaveric renal transplant. After an EKG showed poor R-wave 
progression he was provided a cardiac consultation.  The 
veteran reported a negative history of chest pain, but did 
state that he had experienced palpitations with anxiety.  His 
physician noted that there was questionable left arterial 
enlargement.  The veteran's enzyme count ruled out a 
myocardial infarction, and his stress test and sestamibi were 
normal.  A chest X-ray showed that the heart was not 
enlarged.  The transplant was not performed and the veteran 
was discharged without a cardiac diagnosis.  

In June 2000, the veteran underwent a renal transplant with a 
kidney from a cadaver donor (CAD).  At that time, a chest X-
ray showed normal cardiac size.  A year a half later, at a 
follow-up examination, the veteran was found to have 
cardiomegaly on a December 2001 X-ray, although the X-ray 
report shows that the veteran's heart was normal.  

The veteran is competent to report current symptomatology; 
however, chest pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The veteran's complaints of chest discomfort have been 
attributed to his anxiety disorder and have been found to be 
non-cardiac in nature.  

While some diagnostic testing was initially thought to be 
abnormal, subsequent testing and examination has shown no 
heart disease.  The single report of cardiomegaly was not 
substantiated, inasmuch as contemporaneous testing showed a 
normal heart size.  Hypertension has also been noted in the 
record since 1993, but no associated heart disease has been 
found.

The overwhelming weight of the evidence is that the veteran 
does not have current heart disease.  Assuming arguendo that 
the R wave abnormality or the report of cardiomegaly was 
enough to show a current disability.  There is no competent 
evidence relating that disease to service.  Absent such 
evidence the necessary element for service connection of a 
current disability is not shown.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

New and material evidence having been received, reopening the 
claim for entitlement to service connection for PTSD is 
granted.

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
chronic renal failure, status post renal transplant, is 
denied.

Entitlement to service connection for dyspnea, to include as 
due to exposure to mustard gas, Lewisite, and asbestos is 
denied.

Entitlement to service connection for a respiratory 
disability, to include spots on the chest, due to herbicide 
exposure is denied.

Entitlement to service connection for a heart condition is 
denied.



REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2007).

The veteran has received a diagnosis of PTSD based on his 
report of handling bodies while serving in Vietnam.  It does 
not appear that efforts have been made to obtain credible 
supporting evidence of the stressor.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The diagnosis of PTSD was provided without apparent review of 
the claims folder on the veteran's first visit to a VA 
outpatient treatment clinic.  It also does not appear that 
the mental health professional considered the veteran's prior 
treatment history or diagnoses.

The veteran contends that he incurred generalized anxiety 
disorder as a result of active duty service.  Service 
treatment records show that he was hospitalized in March 1971 
for treatment of heroin abuse.  An examining physician noted 
that the veteran did not have a psychiatric illness, but that 
he did have a character and behavior disorder and diagnosed 
an emotionally unstable personality.  On VA examination in 
September 1994, the veteran reported that he developed panic 
attacks with rapid heart beat in the mid-1970s; had a history 
of violent behavior and alcohol use after his return from 
Vietnam.  Current treatment records contain findings of 
generalized anxiety disorder.

This evidence meets the low threshold that triggers VA's duty 
to provide an examination.  An examination is needed so that 
a mental health professional can review the record and 
provide an opinion as to whether the current psychiatric 
disability is related to service.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or the AMC should schedule the 
veteran for a VA examination with respect 
to his claimed PTSD.  The claims folder 
including a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

After reviewing the claims folder, 
including a copy of this remand, the 
examiner should proffer an opinion as to 
whether the veteran meets the criteria 
for a diagnosis of PTSD.  If those 
criteria are met, the examiner should 
specify the stressors supporting the 
diagnosis.  

The examiner should also provide an 
opinion as to whether any other 
psychiatric disability, as likely as not 
(50 percent probability or more) had its 
onset in service or is otherwise related 
to a disease or injury in service.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

3.  If PTSD is diagnosed on the basis of 
in-service stressors at the VA 
psychiatric examination, the veteran 
should be advised of any additional 
information that is needed in order to 
request supporting evidence of the 
stressors from the service department.  
If sufficient information is received, 
the RO or AMC should request supporting 
evidence from the service department.  If 
the information is insufficient the 
veteran should be so advised.

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


